    Case: 1:18-cv-02523 Document #: 106 Filed: 06/14/21 Page 1 of 2 PageID #:437




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

WILLIAM E. AMOR,                                      )
                                                      )       18-CV-02523
               Plaintiff,                             )
                                                      )       Honorable Judge John Z. Lee
       v.                                             )
                                                      )
NAPERVILLE POLICE OFFICERS                            )
MICHAEL CROSS, et al.                                 )
                                                      )
               Defendants.                            )       JURY TRIAL DEMANDED

                                     NOTICE OF MOTION

TO:    See Attached Service List

        Please take notice that on Thursday, June 17, 2021, at 9:00 a.m., I shall appear via
teleconference before the Honorable Judge John Z. Lee in Courtroom 1225, where he usually
presides, or before anyone sitting in his stead, in the United States District Court for the Northern
District of Illinois, Eastern Division, Chicago, Illinois, and then and there present Defendants’
Unopposed Motion For Extension of Time for Defendants’ Rule 26(a)(2) Expert
Disclosures.

Dated: June 14, 2021                          Respectfully submitted,

                                              /s/ Carson W. Canonie
                                              CARSON W. CANONIE, Attorney No. 6332523
                                              One of the Attorneys for Defendants
James G. Sotos
Joseph M. Polick
Laura M. Ranum
Lisa M. Meador
Carson W. Canonie
THE SOTOS LAW FIRM, P.C.
141 W. Jackson Blvd., #1240A
Chicago, IL 60604
(630) 735-3300
carsoncanonie@gmail.com
    Case: 1:18-cv-02523 Document #: 106 Filed: 06/14/21 Page 2 of 2 PageID #:438




                                CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury pursuant to 28 U.S.C.A. § 1746 that the
foregoing is true and correct, that on Monday, June 14, 2021, I electronically filed the foregoing
Notice of Motion with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to the CM/ECF participants listed on the below Service List.

Attorneys for Plaintiff:
Jon Loevy
Mariah Garcia
Gayle Horn
Loevy & Loevy
311 N. Aberdeen Street, 3rd Floor
Chicago, IL 60607
(312) 243-5900
jon@loevy.com
mariah@loevy.com
gayle@loevy.com

                                             /s/ Carson W. Canonie
                                             CARSON W. CANONIE, Attorney No. 6332523
                                             One of the Attorneys for Defendants




                                                 2
